DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 2015/0115483 (hereafter Miller) and further in view of Jursich et al. US 4,810,854 (hereafter Jursich) and Schwendinger et al. US 2014/0145359 (hereafter Schwendinger).

Regarding claim 1, Miller teaches a humidifier (Fig 1), comprising:
a base (112);
a liquid tank (100) detachably connected with the base (¶7, ¶38);
an automizer element (110) is arranged at a bottom of the liquid tank; and
a circuit board (¶40, ¶42),
wherein when the liquid tank is connected with the base, the automizer element is electrically connected with the circuit board (via contact 116/118/114), and when the liquid tank is separated from the base, the automizer element is disconnected with the circuit board (¶7, ¶38).
Miller does not state:
the circuit board is arranged inside the base;
wherein the base comprises a base body and a base cover connected with the base body to form an accommodating space for accommodating the circuit board;
wherein the base cover defines a slot, a first electrical connecting member extending through the slot to connect the automizer element; wherein the first electrical member comprises a first electrical connecting piece arranged at a side of the base cover away from the base body and a second electrical connecting piece electrically connected with the first electrical connecting piece, the second electrical connecting piece extends through the slot so as to connect the circuit board.
Jursich teaches a humidifier (Fig 1) comprising a liquid tank detachably connected (col 3 lines 30-44) with the base (12) and wherein controls (52a/51/114/116 in Fig 1 and circuit in Fig 14) is arranged inside the base (col 4 lines 10-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 1) of Miller by incorporating the circuit board inside the base (col 4 lines 10-16) of Jursich as a matter of obvious rearrangement of parts with would not have modified the operation of the device (MPEP §2144.04 VI C).
Jursich teaches wherein the base comprises a base body (bottom wall in Fig 6, 35) and a base cover (top wall in Fig 6, 34) connected with the base body to form an accommodating space (space within base 22) for accommodating the circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base (112) of Miller by incorporating the circuit board inside the accommodating space (col 4 lines 10-16) of Jursich in order to contain various parts (col 4 lines 10-16) and as a matter of obvious rearrangement of parts with would not have modified the operation of the device (MPEP §2144.04 VI C).
Schwendinger teaches a humidifier (abstract) wherein the base cover (108) defines a slot (slots accommodating pins 114), a first electrical connecting member (pins 114 in Fig 3) extending through the slot to connect the electrical connector (¶30); wherein the first electrical member comprises a first electrical connecting piece (first pin 114, such as a power/hot pin) arranged at a side of the base cover away from the base body and a second electrical connecting piece (second pin 114, such as a ground/common pin) electrically connected with the first electrical connecting piece, the second electrical connecting piece extends through the slot so as to connect the circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base (112) of Miller by incorporating the base cover (108) comprising the electrical connecting member of Schwendinger in order to provide an electrical connection (¶30).

Regarding claim 5, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1. Miller further teaches where the first electrical connecting piece (114 connecting with 116) can be a tongue and groove style and where the tank may be able to rotate (¶21).
Miller does not state wherein first electrical connecting piece is annular.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first electrical connecting piece (114) of Miller by incorporating an annular shape in order to allow rotate (¶21) and as a matter of obvious change in shape (MPEP §2144.04 IV B).

Regarding claim 6, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1. Miller further teaches where the first and second electrical connecting pieces (114) can be a protruding, flat, or recessed (¶21).
Selecting the second electrical connecting piece being protruding and the first electrical connecting piece being recessed would result in wherein the second electrical connecting piece extends vertically relative to the first electrical connecting piece.

Regarding claim 7, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1. 
Miller does not state wherein the second electrical connecting piece and the first electrical connecting piece are integrally formed.
MPEP §2144.04 V B states that “A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.””
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second electrical connecting pieces (114) of Miller by making the pieces integral as a matter of obvious engineering choice (MPEP §2144.04 V B).

Regarding claim 8, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1. Miller further teaches wherein the automizer element is connected at a bottom of the liquid tank (Fig 1), a second electrical connecting element (116, ¶21) arranged on the bottom of the tank electrically connected with the automizer element and the first electrical connecting element.
Miller does not teach wherein the automizer element is connected at a bottom of the liquid tank through a connecting plate, a second electrical connecting element arranged on the connecting plate electrically connected with the automizer element and the first electrical connecting element.
Schwendiger teaches wherein a connection through a connecting plate (110), a second electrical connecting element (electrical contacts of 110, ¶31) arranged on the connecting plate electrically connected with the automizer element and the first electrical connecting element in order to connect the plate and first electrical connecting element (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the liquid tank (110) of Miller by incorporating the connecting plate (110) of Miller in order to connect the plate and first electrical connecting element (¶31).

Regarding claim 18, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 2. Miller further teaches wherein at least one key (114) is arranged on the base body and electrically connected with the circuit board (¶21).

Regarding claim 19, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1. Miller further teaches wherein a sidewall of the tank body is defined with an output hole (124) which is capable of allowing automized liquid flow out from the liquid tank (¶18).

Regarding claim 20, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1. Miller further teaches where the liquid tank comprises a tank body (106).
Miller does not teach wherein the liquid tank comprises a tank body and a tank cover arranged on the tank body, the tank cover is defined with at least one output hole which is capable of allowing automized liquid flow out from the liquid tank.
Jursich teaches wherein the liquid tank comprises a tank body (26) and a tank cover (88) arranged on the tank body, the tank cover is defined with at least one output hole which is capable of allowing automized liquid flow out from the liquid tank in order to direct the flow (col 6 lines 30-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid tank (106) of Miller by incorporating the tank cover (88) of Jursich in order to direct the flow (col 6 lines 30-60).


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Jursich and Schwendinger as applied to claim 8 above, and further in view of Kang US 2007/0216259 (hereafter Kang).

Regarding claim 9, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 8. Miller further teaches wherein the liquid tank comprises a tank body (106).
Miller does not teach wherein the liquid tank comprises a tank body and a bottom plate connected at a bottom wall of the tank body, the connecting plate is arranged between the tank body and the bottom plate, a bottom wall of the tank body defines a through hole, the automizer element extends into the tank body through the through hole.
Kang teaches a humidifier (Fig 1) wherein the liquid tank (1B) comprises a tank body (walls defining tank 1B in Fig 1) and a bottom plate (11) connected at a bottom wall (101) of the tank body, the connecting plate (5) is arranged between the tank body and the bottom plate (11), a bottom wall of the tank body defines a through hole (hole accommodating holder 4), the automizer element (9) extends into the tank body through the through hole (as shown in Fig 2, where the atomizer elements extends into the tank body consistent with Applicant’s Fig 4). Kang teaches where the humidifier produces and emits water vapor or atomized water to the surrounding air (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the liquid tank (110) of Miller by incorporating the device of Kang comprising the atomizer (9) and bottom plate (11) in order to produce and emit water vapor or atomized water to the surrounding air (¶2).
The modification would have resulted in wherein the liquid tank comprises a tank body and a bottom plate connected at a bottom wall of the tank body, the connecting plate is arranged between the tank body and the bottom plate, a bottom wall of the tank body defines a through hole, the automizer element extends into the tank body through the through hole.

Regarding claim 10, Miller in view of Jursich, Schwendiger, and Kang teaches all the limitations of claim 9.
Miller does not teach wherein a waterproof sealing element arranged inside the through hole surrounds the automizer element and resists against a sidewall of the automizer element.
Kang further teaches wherein a waterproof sealing element (4) arranged inside the through hole surrounds the automizer element and resists against a sidewall of the automizer element (¶13, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the liquid tank (110) of Miller by incorporating the waterproof sealing element (4) of Kang in order to provide a seal (¶13).

Regarding claim 11, Miller in view of Jursich, Schwendiger, and Kang teaches all the limitations of claim 9.
Miller does not teach wherein the bottom wall of the tank body is recessed to define a recess facing the connecting plate, when the connecting plate is connected with the tank body, a receiving space is formed between the bottom wall of the tank body and the connecting plate for receiving the connecting plate.
Kang teaches wherein the bottom wall of the tank body is recessed to define a recess (recess accommodating screws 6) facing the connecting plate (5), when the connecting plate is connected with the tank body, a receiving space is formed between the bottom wall of the tank body and the connecting plate for receiving the connecting plate (as shown in Fig 2). Kang teaches where the humidifier produces and emits water vapor or atomized water to the surrounding air (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the liquid tank (110) of Miller by incorporating the device (Fig 2) of Kang in order to produce and emit water vapor or atomized water to the surrounding air (¶2).

Regarding claim 12, Miller in view of Jursich and Schwendiger teaches all the limitations of claim 8. Miller further teaches wherein the liquid tank comprises a tank body (106). Miller further teaches the second electrical connecting element (116, ¶21) is capable of being connected with the first electrical connecting element when the liquid tank is connected with the base (¶21).
Miller does not teach wherein the bottom plate defines a through hole, the second electrical connecting element extends through the through hole so as to be capable of being connected with the first electrical connecting element when the liquid tank is connected with the base.
Kang teaches a humidifier (Fig 1) comprising a bottom plate (11) where the automizer element (9) is between the tank body (walls defining tank 1B in Fig 1) of the liquid tank (1B) and the bottom plate. Kang teaches where the humidifier produces and emits water vapor or atomized water to the surrounding air (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the liquid tank (110) of Miller by incorporating the device of Kang comprising the atomizer (9) and bottom plate (11) in order to produce and emit water vapor or atomized water to the surrounding air (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom plate (11) of Kang by incorporating a through hole in order to electrically connect the automizer (9) to an electric source. 
The modification would have resulted in wherein the bottom plate defines a through hole, the second electrical connecting element extends through the through hole so as to be capable of being connected with the first electrical connecting element when the liquid tank is connected with the base.

Regarding claim 13, Miller in view of Jursich, Schwendiger, and Kang teaches all the limitations of claim 12. Miller further teaches wherein the second electrical connecting (116) element is a metal pin (¶21, tongue).


Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Jursich and Schwendiger as applied to claim 1 above, and further in view of Cai US 2019/0024915 (hereafter Cai).

Regarding claim 14 Miller in view of Jursich and Schwendiger teaches all the limitations of claim 1.
Miller does not teach a fan arranged inside the accommodating space, the liquid tank is provided with a first hollow column with a through hole, the first hollow column communicates with the accommodating space through the through hole so that air flow out from the fan is capable of flowing into the liquid tank through the through hole.
Cai teaches a humidifier (Fig 1) comprising a fan (20) arranged inside the accommodating space (space within base 1), the liquid tank (3) is provided with a first hollow column (8) with a through hole (hole accommodating column 12), the first hollow column communicates with the accommodating space through the through hole so that air flow out from the fan is capable of flowing into the liquid tank through the through hole in order to provide air to the liquid tank from the accommodating space (¶42) and to prevent water flow into the fan (¶44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodating space of the Miller/Jursich combination (shown above) by incorporating the fan/column/through hole of Cai (Fig 1) in order to provide air to the liquid tank (¶42) and to prevent water flow into the fan (¶44).

Regarding claim 15 Miller in view of Jursich, Schwendiger, and Cai teaches all the limitations of claim 14.
Miller does not teach wherein a second hollow column extends from the base cover corresponding to the first hollow column, the second hollow column is capable of received inside the first hollow column.
Cai teaches wherein a second hollow column (9) extends from the base cover (top wall of base 1) corresponding to the first hollow column, the second hollow column is capable of received inside the first hollow column in order to provide air to the liquid tank (¶42) and to prevent water flow into the fan (¶44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodating space of the Miller/Jursich combination (shown above) by incorporating the second hollow column (9) of Cai in order to provide air to the liquid tank (¶42) and to prevent water flow into the fan (¶44).

Regarding claim 17 Miller in view of Jursich, Schwendiger, and Cai teaches all the limitations of claim 14.
Miller does not teach wherein the liquid tank further comprises a baffle arranged at an end of the hollow column, a gas channel is defined between the baffle and the hollow column.
Cai teaches wherein the liquid tank further comprises a baffle (top of column 8) arranged at an end of the hollow column, a gas channel is defined between the baffle and the hollow column (as shown in Fig 1) in order to provide air to the liquid tank (¶42) and to prevent water flow into the fan (¶44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodating space of the Miller/Jursich combination (shown above) by incorporating the baffle (Fig 1) of Cai in order to provide air to the liquid tank (¶42) and to prevent water flow into the fan (¶44).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Jursich, Schwendiger, and Cai as applied to claim 14 above, and further in view of Huang US 2007/0176306 (hereafter Huang).

Regarding claim 16 Miller in view of Jursich, Schwendiger, and Cai teaches all the limitations of claim 14.
Miller does not teach wherein a bottom wall of the base body is defined with an air inlet corresponding to the fan. Cai does not state where the fan air inlet it.
Huang teaches a humidifier (Fig 6) wherein a bottom wall (wall comprising air inlet) of the base body (2) is defined with an air inlet (labelled below) corresponding to the fan (¶5).
[AltContent: textbox (Air inlet)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidifier (Fig 1) of Miller by incorporating the air inlet (labelled above) of Huang as a matter of obvious rearrangement of parts with would not have modified the operation of the device (MPEP §2144.04 VI C).


Response to Arguments
The following is a response to Applicant’s arguments filed 28 Jun. 2022:

Applicant argues that the objections to the specification are overcome by amendment.
Examiner agrees and the objections are withdrawn. The amendments to the specification are entered herein.

Applicant argues that the objections to the claims are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the 112b rejections to the claims are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant acknowledges that claims 1-20, including claim 4, were rejected under 35 USC 103 in the office action mailed 29 Mar. 2022. Applicant argues that the limitations of claim 4, including the limitations of intervening claims 2 and 3, have been incorporated into independent claim 1 and therefore claim 1 and dependent claims 5-20 are allowable.
Examiner disagrees. As acknowledged by Applicant, previous claim 4 is unpatentable in view of Miller, Jursich, and Schwendinger. Applicant has not argued why the previous rejection is improper or why claim 1 is now allowable. Thus, the rejection is maintained. Because no arguments are set forth as to why claim 1 is now allegedly allowable, Examiner cannot further explain the rejection with counterarguments. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776